Case 9:19-cv-80730-RS Document 157 Entered on FLSD Docket 12/16/2020 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 9:19-CV-80730-RS

  WILLIAM ARMSTRONG, GLORIA ATKINS,
  JAMES BROOKS, CLOVER COFFIE, DEBRA
  JONES, SHANTE LEGRAND, DONALD
  MCLEAN, ROBERT REIMBOLD, ELIJAH
  SMITH, and LINDA WELCHER, each
  individually and on behalf of all others similarly
  situated;

                                         Plaintiffs,


  vs.
                                                           THE HONORABLE RODNEY SMITH
  UNITED STATES SUGAR CORPORATION,
  a Delaware corporation; SUGAR CANE
  GROWERS COOPERATIVE OF FLORIDA,
  a Florida not for profit corporation; FLORIDA
  CRYSTALS CORPORATION, a Delaware
  corporation; OKEELANTA CORPORATION,
  a Delaware corporation; OSCEOLA FARMS
  CO., a Florida corporation; SUGARLAND
  HARVESTING CO., a Florida not for profit
  corporation;         TRUCANE             SUGAR
  CORPORATION, a Florida corporation;
  INDEPENDENT HARVESTING, INC., a
  Florida corporation; and J & J AG PRODUCTS,
  INC., a Florida corporation;

                               Defendants.
  _______________________________________


         DEFENDANTS FLORIDA CRYSTALS CORPORATION, OSCEOLA FARMS
          CO., OKEELANTA CORPORATION’S, AND SUGAR CANE GROWERS
          COOPERATIVE OF FLORIDA’S REPLY IN SUPPORT OF MOTION TO
                DISMISS PLAINTIFFS’ THIRD AMENDED COMPLAINT




                                                       1
Case 9:19-cv-80730-RS Document 157 Entered on FLSD Docket 12/16/2020 Page 2 of 5




         PLAINTIFFS’ CLAIMS SHOULD BE DISMISSED UNDER THE DOCTRINE OF
         PRIMARY JURISDICTION.
         Plaintiffs’ fundamentally inconsistent positions regarding their challenge to agency
  regulations and permits demonstrate why this Court should dismiss this action based on the doctrine
  of primary jurisdiction. First, Plaintiffs argue this case presents a simple tort claim against private
  activity. Then, in their civil rights claim they cast the FFS and its regulations and permitting of
  agricultural burning as rising to the level of state action. Plaintiffs’ allegations are that compliance
  with FFS regulations and permits are the principal cause of the harm and justify a taking claim.
         No matter how they paint it, this is not a simple tort action that is within the expertise of
  courts. Plaintiffs want this Court to create new standards via general federal common law, and
  have this Court find that Defendants’ conduct violates the new judicially-imposed standards, even
  though it complies with state law. Plaintiffs repeatedly claim that agency regulations and decisions
  adversely target them, so as to harm them and lessen impacts to other communities, and that the air
  pollution regulations are not adequately protective. See TAC ¶¶9, 119-127, 179, 225-226, 231. This
  underpins every theory of liability, and directly implicates -- and involves the Court in challenges
  to -- regulatory programs, what air quality is protective, and what conduct most directly impacts
  that air quality. This is a far cry from the straightforward injury claims in Sher or Lombardozzi,
  where the tortfeasors had violated, not followed, regulatory decisions.
         Plaintiffs obfuscate this distinction by arguing that permits cannot generally preclude
  damages claims. But, based on their allegations, this is a suit challenging air quality standards, the
  agencies granted the discretion to enforce such standards, and the state’s decisions on how to
  balance protective measures with various conduct within the state. The TAC is replete with attacks
  on the state’s program, regulations and permitting decisions, while plaintiffs’ civil rights claim is
  premised on obedience with those agency decisions as the basis for the requisite state action. See
  TAC ¶¶225-226, 231. The same allegations underpin the negligence and medical monitoring claim,
  where Plaintiffs view the agency decisions on wind conditions as targeting their communities and
  creating the basis of liability. See TAC ¶¶119-27. Plaintiffs want this Court to create law that does
  not currently exist, and they want this Court to override the agencies and the legislative authority
  provided to them, in favor of Plaintiffs’ “better way.” This path has been condemned by federal
  courts since Erie. The doctrine of primary jurisdiction and the disfavor of the creation of general
  federal common law claims counsels this Court to decline to exercise its jurisdiction over these
  matters until the relevant agencies have been able to address Plaintiffs’ complaints. Flo-Sun, Inc.,
  783 So. 2d 1029, 1037 (Fla. 2001).
                                                     2
Case 9:19-cv-80730-RS Document 157 Entered on FLSD Docket 12/16/2020 Page 3 of 5




   Dated: December 16, 2020            By: /s/_Mark D. Anstoetter
                                       Jennifer A. McLoone, Esq.
                                       Florida Bar No. 29234
                                       SHOOK, HARDY & BACON L.L.P.
                                       Citigroup Center, Suite 3200
                                       201 S. Biscayne Blvd.
                                       Miami, Florida 33131
                                       Ph: (305) 358-5171
                                       Fax: (305) 358-7470
                                       jmcloone@shb.com

                                       Mark D. Anstoetter, Esq.
                                       (Pro hac vice)
                                       Brent Dwerlkotte, Esq.
                                       (Pro hac vice)
                                       SHOOK, HARDY & BACON L.L.P.
                                       2555 Grand Blvd.
                                       Kansas City, MO 64108
                                       Ph: (816) 474 6550
                                       Fax: (816) 421-5547
                                       manstoetter@shb.com
                                       dbdwerlkotte@shb.com

                                       Joseph P. Klock, Jr. Esq.
                                       Florida Bar No. 156678
                                       Gabriel E. Nieto, P.A.
                                       Florida Bar No. 147559
                                       RASCO KLOCK PEREZ NIETO PL
                                       2555 Ponce de Leon Blvd., Suite 600
                                       Coral Gables, Florida 333134
                                       Ph: (305) 467-711
                                       Fax: (305) 675-7707
                                       jklock@rascoklock.com
                                       gnieto@rascoklock.com

                                       David S. Dee, Esq.
                                       Florida Bar No. 281999
                                       GARDNER, BIST, BOWDEN, BUSH,
                                       DEE, LAVIA & WRIGHT, P.A.
                                       1300 Thomaswood Drive
                                       Tallahassee, Florida 32308
                                       Ph: (850) 385-0070
                                       Fax: (850) 385-5416
                                       ddee@gbwlegal.com

                                       Counsel for Defendants Florida Crystals
                                       Corporation, Osceola Farms Co., and
                                       Okeelanta Corporation

                                       3
Case 9:19-cv-80730-RS Document 157 Entered on FLSD Docket 12/16/2020 Page 4 of 5




                                       By: /s/ Gary V. Perko
                                       Gary K. Hunter
                                       Florida Bar No. 949779
                                       Gary V. Perko
                                       Florida Bar No. 855898
                                       Mohammad O. Jazil
                                       Florida Bar No. 72556
                                       HOPPING GREEN & SAMS, P.A.
                                       119 S. Monroe Street, Suite 300
                                       Tallahassee, FL 32301
                                       Telephone: (850) 222-7500
                                       Facsimile: (850) 224-8551
                                       garyh@hgslaw.com
                                       garyp@hgslaw.com
                                       mjazil@hgslaw.com

                                       David J. Abbey
                                       Florida Bar No. 228222
                                       Jennifer J. Kennedy
                                       Florida Bar No. 517267
                                       ABBEY, ADAMS, BYELICK & MUELLER,
                                       LLP
                                       3201 U.S. Highway 19 South, 9th Floor
                                       St. Petersburg, Florida 333711
                                       Telephone: (727) 821-2080
                                       Facsimile: (727) 822-3970
                                       dabbey@abbeyadams.com
                                       kennedy@abbeyadams.com

                                       Counsel for Defendant Sugar Cane Growers
                                       Cooperative of Florida




                                       4
Case 9:19-cv-80730-RS Document 157 Entered on FLSD Docket 12/16/2020 Page 5 of 5



                                    CERTIFICATE OF SERVICE

          I hereby certify that on this the 16th day of December 2020, the above and foregoing

  document was filed electronically through the CM/ECF system which sent notification of such

  filing to all known counsel of record.



                                             /s/Jennifer McLoone
                                            Jennifer McLoone




                                                5
  4817-5151-7396 v1
